Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


McAlpine Family 2005 Limited                           Appeal from the 115th District Court of
Partnership, Appellant                                 Marion County, Texas (Tr. Ct. No.
                                                       1200011). Opinion delivered by Justice
No. 06-13-00084-CV         v.                          Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.
The Estate of Dorothy A. Knight, and
Victoria Schott Ridge, Trustee for the
Schott Family Trust, Appellee



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that any outstanding costs for preparation of the appellate record shall
be paid by the Appellant. All other costs of appeal shall be borne by the party incurring them.


                                                       RENDERED JANUARY 2, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk